 1   TIMOTHY D. MCGONIGLE PROF. CORP.
     Timothy D. McGonigle, Esq. (SBN 115979)
 2   1880 Century Park East, Suite 516
     Los Angeles, California 90067
 3   Telephone: (310) 478-7110
 4   tim@mcgoniglelaw.net

 5   BRAUNSTEIN & BRAUNSTEIN, P.C.
     George G. Braunstein, Esq. (SBN 134602)
 6   Clark Anthony Braunstein, Esq. (SBN 278023)
     11755 Wilshire Boulevard, Suite 2140
 7   Los Angeles California 90025
 8   Telephone: (310) 914-4999
     george@braunsteinpc.com
 9   clark@braunsteinpc.com

10   Co-Counsel for Plaintiffs, American Airlines Flow-Thru
     Pilots Coalition, Gregory R. Cordes, Dru Marquardt,
11
     Doug Poulton, Stephan Robson and Philip Valente III
12

13                          UNITED STATES DISTRICT COURT
14
                          NORTHERN DISTRICT OF CALIFORNIA

15

16
     AMERICAN AIRLINES FLOW-                              Case No.: 3:18-cv-03682-RS
17   THRU PILOTS COALITION, et al.,
18                                                        STIPULATION TO CONTINUE
                     Plaintiffs,                          HEARING DATE ON DEFENDANT
19                                                        APA’S MOTION TO DISMISS
20           v.                                           PURSUANT TO FRCP RULES
                                                          12(B)(5) AND 12(B)(6) AND TO
21   ALLIED PILOTS ASSOCIATION et                         EXTEND THE BRIEFING
22   al.,                                                 SCHEDULE RE SAID MOTION
                Defendants.
23                                                        ORDER
24

25

26           The undersigned parties hereby stipulate, and respectfully request the Court
27   to order, that the schedule for briefing and hearing the motion to dismiss filed by
28
     Stip. To Continue Hearing And Briefing Dates On Motion To Dismiss
     Case No. 3:18-cv-03682-RS                                                         1
 1
     Defendant Allied Pilots Association (“APA”) be continued as set forth below, due

 2   to the recent fires in Southern California. Good cause for such an extension exists
 3
     for the following reasons:
 4

 5           On October 17, 2019, Defendant APA filed its Motion to Dismiss the

 6   complaint in this matter pursuant to Federal Rules of Civil Procedure 12(b)(5)
 7
     and 12(b)(6).
 8

 9           On October 28, 2019, at 2.30 a.m., both lead counsel for Plaintiffs,

10   Timothy D. McGonigle and George Braunstein, were ordered to evacuate
11
     themselves and their families from their homes due to the Getty Fire. Counsel
12

13   complied with the evacuation orders and relocated with their personal belongings

14   and important papers to relative’s homes outside of the evacuation area. Those
15
     evacuation orders have yet to be lifted. Plaintiffs’ counsel Clark Braunstein’s
16

17   property, which was under development on North Tigertail Road in Los Angeles,
18   was also destroyed during the initial outbreak of the fire;;
19
             Due to delays and displacement imposed by reason of the evacuations
20

21   ordered in connection with the October 2019 Getty Fire, the parties in and
22   through counsel hereby stipulate to continue, and request the Court for an order
23
     continuing, the hearing on Defendant APA’s Motion to Dismiss for one week,
24

25   from December 5, 2019 to December 12, 2019 at 1:30 p.m., in Courtroom 3 --
26   17th Floor.
27

28
     Stip. To Continue Hearing And Briefing Dates On Motion To Dismiss
     Case No. 3:18-cv-03682-RS                                                      2
 1
             The parties further stipulate to continuing, and request the Court for an

 2   order continuing, the briefing due dates on the foregoing motion as follows: the
 3
     Opposition to the Motion shall be continued from November 1, 2019 to
 4

 5   November 8, 2019, and the Reply in Support of the Motion shall be continued

 6   from November 8, 2019 to November 22, 2019.
 7
     Respectfully Submitted,
 8

 9   DATED: October 30, 2019

10   TIMOTHY D. McGONIGLE PROF. CORP.
11   Timothy D. McGonigle

12   By: /s/ Timothy D. McGonigle
13      Timothy D. McGonigle

14   BRAUNSTEIN & BRAUSTEIN, P.C.
15
     By: /s/ Clark Anthony Braunstein
16          Clark Anthony Braunstein
17
     Attorneys for Plaintiffs, American Airlines
18   Flow-Thru Pilots Coalition, Gregory R. Cordes,
19   Dru Marquardt, Doug Poulton, Stephan Robson and Philip Valente III
20

21   STEVEN K. HOFFMAN*
     DANIEL M. ROSENTHAL*
22   NARI E. ELY
23   James & Hoffman, P.C.
     1130 Connecticut Avenue, N.W., Suite 950
24   Washington, D.C. 20036
25   Telephone: (202) 496-0500
     Facsimile: (202) 496-0555
26   skhoffman@jamhoff.com
27   dmrosenthal@jamhoff.com
     neely@jamhoff.com
28
     Stip. To Continue Hearing And Briefing Dates On Motion To Dismiss
     Case No. 3:18-cv-03682-RS                                                       3
 1
     *Admitted pro hac vice
 2

 3
     JEFFREY B. DEMAIN (SBN 126715)
     Altshuler Berzon LLP
 4   177 Post Street, Suite 300
 5   San Francisco, California 94108
     Telephone: (415) 421-7151
 6   Facsimile: (415) 362-8064
 7   jdemain@altshulerberzon.com

 8

 9   By:      /s/ Jeffrey B. Demain
                  Jeffrey B. Demain
10

11   Attorneys for Defendant Allied Pilots Association

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
     Stip. To Continue Hearing And Briefing Dates On Motion To Dismiss
     Case No. 3:18-cv-03682-RS                                           4
 1                                    ORDER
 2

 3            Based on the foregoing stipulation of counsel, and GOOD CAUSE
 4
     appearing to do so, the Court hereby makes the following Order:
 5

 6
              The hearing on Defendant APA’s Motion to Dismiss pursuant to Federal

 7   Rules of Civil Procedure 12(b)(5) and 12(b)(6) is continued for one week, from
 8
     December 5, 2019 to December 12, 2019 at 1:30 p.m., in Courtroom 3 -- 17th
 9
10   Floor;

11            It is further ordered that the Plaintiffs’ Opposition to the Motion must be
12
     filed no later than November 8, 2019. Any Reply Brief must be filed no later
13

14   than November 22, 2019.

15   Dated: 10/30/19                           _____________________________
16                                             United States District Court Judge

17

18

19

20

21

22

23

24

25

26

27

28
